DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner has considered the amendment and response filed by applicants on January 28, 2021.  The amendment was effective in overcoming the rejection(s) of record under 35 U.S.C. 112(b).  Applicant’s arguments were persuasive (top of page 6) regarding the rejection under 35 U.S.C. 103; as such, the rejection has been withdrawn.  However, the following new rejection is being made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al (WO 01/041183).
The claims are drawn to a compound of formula (I), a process for preparing the same, by reacting a secondary alcohol with n ethylene oxides (n = 1 to 100), in the presence of a dimetallic cyanide catalyst; reacting the product obtained with one or more oxides selected from ethylene oxide, propylene oxide, and butylene oxide.  The claims are also drawn to a method for alkoxylating 2-octanol by reacting 2-octanol with n ethylene oxides in the presence of a dimetallic cyanide catalyst.
Clement et al teach an ethoxylation process wherein an initiator compound is reacted with ethylene oxide, in the presence of a double metal cyanide catalyst, wherein the initiator is ethoxylated until poly(oxyethylene) chains of a desired length are produced.  Once polymerization as begun, other alkylene oxides can be polymerized as well (page 3, first paragraph).  The concentration of the catalyst is selected to polymerize the ethylene oxide at a desired rate or within a desired period of time.  Generally, from 5 to 10,000 parts by weight of double metal cyanide catalyst are used per million parts of products; preferred catalysts levels are from 10 to 5000 ppm.  Suitable initiator compounds include, inter alia, isopropanol (2-propanol) and octanol (p 5-6).  Exemplary catalysts include, inter alia, zinc hexacyanocobaltate (bottom of p. 9). 
Table 1, example B describes a process wherein isopropanol is ethoxylated by contact with ethylene oxide in the presence of zinc hexacyanocobaltate as catalyst, followed by the removal of about half of the polymerizate, and subsequent addition of propylene oxide to the remainder, and polymerizing using the same catalyst.

While no example for alkoxylating 2-octanol is expressly taught by the reference, octanols are taught by Clement et al as being useful initiators for the ethoxylation process taught therein.  It therefore would have been obvious to substitute isopropanol with octanol in the example referenced above, if the artisan wanted to ethoxylate an octanol instead of isopropanol.  
Polymers of ethylene oxide are well known and useful in application such as detergents, cleaner compositions, lubricants, plasticizers, etc. (page 1, first and second paragraph).  As such, it would have been obvious to one of ordinary skill in the art to use an ethylene oxide polymer made according to Clement et al to prepare a composition useful as such.  The claims are therefore rendered obvious by Clement et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622